Citation Nr: 1823279	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-48 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to October 9, 2009; 20 percent, combined, from that date to May 1, 2015; and 10 percent, combined, from May 1, 2015), staged ratings assigned for a right knee disability, to include the matter of the propriety of the reduction of the rating for that disability under Code 5261 from 10 to 0 percent, effective May 1, 2015. 

2.  Entitlement to increases in the (10 percent prior to October 9, 2009; 40 percent, combined, from that date to May 1, 2015; and 10 percent, combined, from May 1, 2015, staged ratings assigned for a left knee disability, to include the matter of the propriety of the reduction of the rating for the disability under Code 5261from 30 to 0 percent, effective May 1, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1998 to April 1998 and from June 1998 to October 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, continued a 10 percent rating, each, for the Veteran's left and right knee disabilities (June 2008 rating decision) and granted  separate ratings, each, (left knee 30 percent and right knee 10 percent), for limitation of extension effective October 9, 2009 (November 2009 rating decision).  An interim (December 2013) rating decision proposed a reduction of the separate ratings for left and right knee limitation of extension.  In November 2014, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In January 2015 the case was remanded for further development.  [The appellant was offered, and declined, the opportunity for another  hearing before a VLJ who would decide the appeal.]  The case is now assigned to the undersigned.  A February 2015 rating decision implemented the reduction, and assigned 0 percent ratings, each, for left and right knee extension, effective May 1, 2015. 
The Veteran raised the issue of entitlement to a TDIU rating while challenging the ratings assigned for his knee disabilities.  Therefore, his TDIU claim is part of the increased rating claim for his knee disabilities, and as a result, the Board has jurisdiction in the matter.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  


FINDINGS OF FACT

1.  The AOJ proposed, and implemented, a reduction in the rating for right knee  limitation of extension from 10 percent (which had been in effect in excess of 5 years) to 0 percent, effective May 1, 2015.

 2.  The reduction was based on a single examination and resulted in a reduction in compensation; sustained material improvement in the disability that would be maintained under the ordinary conditions of life was not shown.

3.  The AOJ proposed, and implemented, a reduction in the rating for left knee limitation of extension from 30 percent (which had been in effect in excess of 5 years) to 0 percent, effective May 1, 2015.

4.  The reduction was based on a single examination and resulted in a reduction in compensation; sustained material improvement in the disability that would be maintained under the ordinary conditions of life was not shown.

5.  Prior to October 9, 2009, the Veteran's right knee disability is shown to have been manifested by functional loss due to pain, but not by compensable limitations of flexion or extension. 

6.  From October 9, 2009, the right knee disability is not shown to have been manifested by limitations greater than flexion to 45 degrees or extension at 10 degrees. 

7.  Prior to October 9, 2009, the Veteran's left knee disability was not shown to have been manifested by compensable limitations of flexion or extension. 
8.  From October 9, 2009, the Veteran's left knee disability is not shown to have been manifested by flexion limited to less than 45 degrees or extension limited at more than 20 degrees. 

9.  In April 2015, (pursuant to the Board's remand instructions), the Veteran was asked to complete VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), providing information needed to adjudicate this claim; more than a year has passed and he has not complied with the request. 


CONCLUSIONS OF LAW

1.  A reduction in the rating for right knee extension from 10 to 0 percent, effective May 1, 2015, was not in compliance with legal criteria governing such action, and was not proper; restoration of a 10 percent rating from that date is warranted.  
38 U.S.C. § 1155  (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (Code) 5010, 5260, 5261 (2017).

2.  A reduction in the rating for left knee extension from 30 to 0 percent, effective May 1, 2015, was not in compliance with legal criteria governing such action, and was not proper; restoration of a 30 percent rating from that date is warranted.  
38 U.S.C. § 1155  (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Code 5261 (2017).

3.  Ratings for the Veteran's right knee disability in excess of 10 percent prior to October 9, 2009; and a combined 20 percent (based on a formulation of 10 percent under Codes 5010-5260 and 10 percent under Code 5261) from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5010-5260, 5261 (2017).

4.  Ratings for the Veteran's left knee disability in excess of 10 percent prior to October 9, 2009; and a combined 40 percent (based on a formulation of 10 percent under Codes 5010-5260, and 30 percent under Code 5261) from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5010-5260, 5261 (2017).

5.  By failing to submit requested information needed to properly adjudicate his TDIU claim, within one year following the request, the Veteran has abandoned such claim, and the appeal in the matter must be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the propriety of the reduction in the ratings for right knee limitation of extension from 10 to 0 percent and left knee limitation of extension from 30 percent to 0 percent, as this decision (restores the prior ratings) and grants the benefits sought, there is no reason to belabor the impact of the VCAA on those matters.  Any notice or duty to assist omission is harmless.

The Veteran received the VCAA-compliant generic notice required for claims in increase in a letter from the RO dated in February 2008.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's pertinent treatment records have been secured.  VA examinations were conducted in March 2008, October 2009, November 2013, October 2015, and November 2017.  In April 2015, he was asked to complete VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  He did not respond.  The Board finds that, pertinent (and critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing a completed TDIU application.)  Given the circumstances, VA has met its assistance obligations.  No further assistance in that matter is required.  VA's duty to assist has been satisfied.

Factual Background, Legal criteria and Analysis 

Propriety of the reduction in the ratings for limitation of knee extension

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss in detail each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted above, separate ratings were assigned for right (10 percent) and left (30 percent) limitation of extension, both effective October 9, 2009. 

On November 2013 VA knee examination, the Veteran reported swelling and knee pain of 10/10.  He reported that he could barely bend his knees which caused difficulty driving.  He reported flare-ups of knee pain that prevent him from going to work.  The diagnoses were right and left knee osteoarthritis and Osgood Schlatter's disease.  Range of motion testing showed right and left knee flexion to 90 degrees, each, with pain at 90 degrees and right and left knee extension to 0 degrees, each, with no pain noted.  No joint or soft tissue pain was noted, and muscle strength was normal in both knees.  After repetitive use there was less movement than normal and pain on movement in both knees.  Joint stability was normal in both knees and no subluxation or meniscal conditions were noted.  Right knee X-rays showed Osgood-Schlatter's disease and slight narrowing of the medial compartment, and left knee X-rays showed Osgood-Schlatter's disease, a metallic density on the anterior lower thigh, and slight narrowing of the medial compartment.  The examiner opined that the impact on the Veteran's ability to work was difficulty with prolonged standing and walking.

Based on the November 2013 examination, a December 2013 rating decision proposed to reduce the rating for right knee extension from 10 to 0 percent, and the rating for the left knee extension from 30 to 0 percent.  The Veteran was so notified and afforded the requisite period of time to respond.  It is not clear that he received notice of his right to a pre-determination hearing.  This defect was cured by the fact that a videoconference hearing was held in November 2014, and when offered another Board hearing [due to the VLJ who had presided at the November 2014 hearing no longer being with the Board] he declined another hearing.  Thereafter, a February 2015 rating decision reduced the ratings (for right knee extension from 10 to 0 percent, and for left knee extension from 30 to 0 percent), effective May 1, 2015 (i.e., prospectively).  The reduction resulted in a reduction of the combined rating for his service-connected disabilities and a reduction in the amount of monthly compensation payable, effective May 1, 2015. 

The Board finds that the due process requirements for reductions (in 38 C.F.R. 
§ 3.105(e)) were met by the procedure described above.  There was a proposal, a requisite period of time for response, then after the response another rating decision implementing the reduction, and the reduction was made effective prospectively, as mandated.  However, further regulatory criteria governing rating reductions were not met, and the reductions were therefore improper. 

Under 38 C.F.R. § 3.344 ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination (emphasis added), except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  These considerations are required for ratings which have continued for long periods at the same level (five years or more).  Under United States Court of Appeals for Veterans Claims (CAVC) guidelines, under 38 C.F.R. § 3.344 (which applies as the knee ratings were in effect in excess of 5 years), to reduce a rating the RO must also 
find: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).  For a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

The CAVC has also held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The record shows that the 10 percent rating for right knee extension and the 30 percent rating for left knee extension were in effect from October 2009 to May 2015 (in excess of 5 years).  Thus, the provisions of 38 C.F.R. § 3.344 apply.  The reduction in the rating was based on a single examination (in November 2013), in violation of the § 3.344 provisions.  The Veteran has argued throughout that the improvement the AOJ found shown by the November 2013 examination was not demonstrated under conditions of daily living, and does not clearly reflect material improvement.  The Board finds that without re-examination of the Veteran it could not be found with reasonable certainty that any material improvement would be maintained under ordinary conditions of life.  As the record does not reflect compliance with all applicable regulations, the Board must find that the reduction in the ratings for right knee extension from 10 to 0 percent and for left knee extension from 30 to 0 percent were improper and void ab initio, and that restoration of a 10 percent rating for right knee extension limitation and a 30 percent rating for left knee extension limitation is warranted.

Increased ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Code 5260 (for limitation of knee flexion) a 30 percent rating is to be assigned when flexion is limited to 15 degrees, a 20 percent rating is to be assigned when it is limited to 30 degrees, and a 10 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a. 

Under Code 5261 (for limitation of knee extension) a 50 percent rating is to be assigned when extension is limited at 45 degrees; a 40 percent rating when limited at 30 degrees; a 30 percent rating when limited at 20 degrees; a 20 percent rating when limited at 15 degrees; a 10 percent rating when limited at 10 degrees; and a 0 percent rating when limited at 5 degrees.  38 C.F.R. § 4.71a.

Other diagnostic criteria for rating knee disabilities around found in Code 5256 (for ankylosis), Code 5257 (for subluxation or instability), Codes 5258 and 5259 (for dislocation and/or removal of symptomatic semilunar cartilage), Code 5262 (for impairment of tibia and fibula) and Code 5263 (for genu recurvatum).  As discussed below, the Veteran is not shown to have the pathology or impairment necessary for application of  such other codes.

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for a knee disability under Codes 5003 and 5257 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04.
In determining the degree of limitation of motion, the provisions of 38 U.S.C. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017). 

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration here is from December 27, 2006 (a year prior to the December 27, 2007 date of claim) to the present.

A January 2008 VA treatment record notes that the Veteran reported that his bilateral knee pain had worsened.  He reported knee pain, left greater than right, and that he had pain with prolonged sitting and standing and experienced instability climbing stairs.  He reported periodic swelling in both knees and that he took no pain medication.  On examination, small effusion and tenderness with palpation of the medial and lateral aspect of each knee was noted.  Full range of motion was noted bilaterally.  No instability was noted in either knee. 

A February 2008 knee X-ray found chronic mild degenerative changes of the bilateral knees.  Chronic avulsion injuries with non-displaced bony fragments of the bilateral anterior tibial tuberosities were also noted, and there was no large joint effusion. 

A March 2008 knee X-ray showed no definite bony or articular abnormality; no fracture, dislocation, or soft tissue calcification was noted in either knee joint. 

On March 2008 VA knee examination, the Veteran reported weakness, right knee more than left, swelling (approximately 4 times per week in each knee), giving way while walking, lack of endurance, and difficulty with prolonged standing and walking.  He reported no stiffness, heat, redness, locking, fatigability, or dislocation in either knee.  He reported constant pain that traveled down to his shins, aching, and sharp pain of 8/10 that was relieved by medication.  On examination of the right knee there was tenderness over the lateral and patellofemoral compartments, but no edema, effusion, weakness, redness, heat, guarding or subluxation.  On examination of the left knee there was lateral ligament tenderness, but no edema, effusion, weakness, redness, heat, guarding or subluxation.  Genu recurvatum or locking pain was not noted in either knee.  Range of motion testing showed right and left knee flexion to 140 degrees with pain at 120 degrees and extension to 0 degrees with pain at 0 degrees.  Bilateral repetitive use testing resulted in additional pain and lack of endurance.  Stability testing was within normal limits bilaterally.  The diagnosis was bilateral knee strain.  The examiner opined that the effect of the Veteran's knee disabilities on his daily activity was minimal with occasional aches and pain. 

A September 2008 VA treatment record notes that the Veteran reported right knee pain worse than left.  He rated the right knee pain at 4/10 with medication and 9/10 without medication.  He rated the left knee pain at 2/10 (with medication) and 6/10 (without medication).  The provider noted that active range of motion was within normal limits in each knee. 
A November 2008 treatment record notes that no effusion, erythema, or edema was found in either knee.  Right knee tenderness was noted on the inferior patella, lateral and medial joint lines, and lateral tibia plateau.  Left knee tenderness was noted along the medial joint line.  Range of motion testing showed full extension on the left and decreased extension estimated to be 10 degrees short of full on the right. Muscle strength was normal in each knee. 

On October 9, 2009 VA knee examination, the Veteran reported weakness, stiffness, swelling and pain in both knees.  He reported flare-ups 5-6 times per week that lasted 8 hours each time that consisted of not being able to bend his knees.  The episodes were alleviated by rest and Naproxen or Motrin.  He reported difficulty with standing and walking and that his knees periodically locked while standing.  He reported occasional knee pain of 10/10 when driving.  He reported that on three occasions he was unable to work due to knee pain and that he wore braces on both knees.  On examination of the right knee there was tenderness, guarding, and locking pain, but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation.  On examination of the left knee there was edema, tenderness, and guarding but no instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation.  There was no genu recurvatum, crepitus, or ankylosis in either knee.  Range of motion testing found right knee flexion to 110 degrees with pain at 100 degrees and extension to 10 degrees with pain at that point.  Left knee testing showed flexion to 110 degrees, with pain at 90 degrees and extension to 20 degrees with pain at 20 degrees.  Stability tests were normal for each knee.  X-rays were within normal limits.  Bilateral knee strain was diagnosed.  The examiner opined that the effect of the Veteran's knee disability on his occupation was pain with prolonged standing. 

January 2008 to June 2013 VA treatment records note periodic injections to both knees that provided varying degrees of relief. 

June 2013 knee X-rays showed mild narrowing of the medial tibiofemoral and patellofemoral knee joint spaces and spurring of the tibial spines and at the inferior poles of the patella bilaterally, findings consistent with mild   degenerative changes.  There was no evidence of acute fractures, dislocations, or suprapatellar effusions. 

On November 2013 VA knee examination, the Veteran reported swelling and knee pain of 10/10.  He reported that he could barely bend his knees which caused difficulty with driving.  He reported flare-ups of knee pain that prevented him from going to work.  The diagnoses were right and left knee osteoarthritis and Osgood Schlatter's disease.  Range of motion testing showed right and left knee flexion to 90 degrees with pain at 90 degrees and right and left knee extension to 0 with no pain noted.  Joint or soft tissue pain was not noted, and muscle strength was normal in both knees.  After repetitive use there was less movement than normal and pain on movement in both knees.  Joint stability was normal in both knees; subluxation and meniscal conditions were not noted.  Right knee X-rays showed Osgood-Schlatter's disease and slight narrowing of the medial compartment, and left knee X-rays showed Osgood-Schlatter's disease, a metallic density on the anterior lower thigh, and slight narrowing of the medial compartment.  The examiner opined that that the impact on the Veteran's ability to work was difficulty with prolonged standing and walking.

December 2013 to November 2014 VA treatment records note periodic knee injections that provided varying degrees of relief. 

At the November 2014 videoconference hearing, the Veteran testified that his left knee pain was worse than in his right knee.  He reported that his left knee had swelling, stiffness, and gave way.  He took Motrin and Tramadol for pain.  He reported right knee problems that had worsened because he shifted more weight to his right knee.  He stated that he could walk a block before the pain became too intense and that his knees hurt when he drove short distances.  He testified that he was unemployed due to his knee condition. 

November 2014 to September 2015 VA treatment records note periodic knee injections that provided varying degrees of relief. 

A September 2015 VA treatment record notes that the Veteran moved easily, had erect posture, and had no limp.  There was no swelling, heat, or redness in either knee but there was some mild effusion bilaterally.  Range of motion in each knee was slightly limited by pain; muscle strength in each knee was normal.  It was noted that the last knee injections in March 2015 relieved pain to 2/10.

On October 2015 VA knee examination, the Veteran reported that he had not required knee surgery and had not been referred to Orthopedics in the last 7 years. He reported sharp bilateral knee pain, swelling every other day, both knees periodically "giving out", and that he wore knee braces four times per week.  He reported that he was unemployed, received injections from VA and used Ibuprofen as needed.  He reported flare-ups that lasted for 1-2 hours, 2-3 times per week.  He had no limitation of motion with the flares, but had increased pain with activity.  Range of motion testing showed right knee flexion to 90 degrees and extension to 5 degrees.  Left knee testing showed flexion to 85 degrees and extension to 10 degrees.  There was no pain with weight bearing bilaterally.  Muscle strength was normal; ankylosis, subluxation, and instability were not noted. 

The examiner opined that Veteran's measured range as reported was not felt to be representative of his full range due to his poor effort on examination.  The Veteran refused flexion and full extension due to pain, however, no objective signs of pain were observed with movement otherwise during the examination.  The examiner noted that his estimated flexion was to at least 110 degrees and measured range of motion was not felt to be accurate for the level of disease noted on plain films.  There was some irregularity along the joint line on the right that could represent a meniscus tear which would not be seen on plain films, but repeat plain films were not ordered with the examination because the Veteran had not had any major injuries or other examination findings to warrant such.  The examiner opined that the Veteran's knee disabilities did not have significant impact on his ability to obtain and maintain gainful employment, sedentary or active.  He had mild degenerative disease of the knees and was not a surgical candidate based on his age, but more importantly based on the degree of disease present.  He further noted that the Veteran may require a job which would allow him to change positions to help with knee discomfort but that there was no indication that he should not be able to perform some physical work, such as walking or bending, as long as it is limited, and sedentary work was not precluded by the knee disabilities.

The January 2015 Board remand directed that the Veteran be examined to determine the etiology of his Osgood-Schlatter disease and alleged shrapnel condition.  On October 2015 examination, the examiner opined that the prior diagnosis of knee strain was equivalent to the more recent diagnosis offered in 2013 of Osgood-Schlatter, and that they did not represent two different entities.  He noted that the Veteran's Osgood-Schlatter/knee strain diagnosis could be considered as having its onset in service.  He explained that there was no indication that he had a current diagnosis of Osgood-Schlatter because the disorder was most commonly present with regular physical activity, usually running, which the Veteran did not do.  He further explained that it was more likely that the Veteran's pain was related to the osteoarthritis noted on plain films because there was no evidence that he had a current diagnosis of Osgood-Schlatter.  He further opined that there was no evidence that his Osgood-Schlatter disease was aggravated or caused by his service-connected disabilities.  He explained that the disorder is caused by overuse of the knees, and because the Veteran did not engage in regular physical activity, it was unlikely that his pain was related to the prior diagnosis of knee strain.  It is more likely that the pain was due to osteoarthritis.  Regarding the question of shrapnel injury, he noted that there was no documentation of an injury in service which would have put the Veteran at risk for shrapnel in the knee, the Veteran had no recollection of such an event; there was no history of his serving in combat.  

A May 2016 VA treatment record notes that the Veteran had last received knee injections in September 2015.  He reported that the injections relieved his pain, lasted for about 5 months, and increased his function because he was able to walk and stand for longer periods of time.  He denied recent falls or knee buckling. 

An October 2017 left knee X-ray showed moderate narrowing of the space between the posterior patella and femur, consistent with degenerative changes.  The remainder of the visualized soft tissues and bony structures were within normal limits. 

On November 2017 VA examination, the Veteran reported that  his knee pain had worsened because he could not stand or walk for an extended period of time and had trouble bending and kneeling which affected his ability to maintain gainful employment.  He reported flare-ups of both knees that consisted of stiffness, pain, giving way, and swelling.  The diagnoses were right and left knee strain and right and left degenerative arthritis.  Range of motion testing found right and left knee flexion to 110 degrees and extension to 0 degrees.  After repetitive use there was pain, lack of endurance, and fatigue in both knees.  Crepitus and pain on weight bearing was noted in both knees.  There was objective evidence of pain on passive range of motion and non-weight bearing testing of both knees.  Muscle strength was normal in both knees; muscle atrophy, joint ankylosis, subluxation, and lateral instability were not noted.  Stability testing was normal in both knees, and no meniscal conditions or semilunar cartilage conditions were noted.  The examiner opined that the Veteran would have difficulty with duties involving kneeling, squatting, prolonged standing or walking. 

Right knee rating

As a 10 percent rating has been assigned for the Veteran's right knee disability throughout prior to October 9, 2009, the focus for that period is on the criteria for a 20 percent rating for the disability.  The evidence of record does not show any period prior to that date when symptoms of the disability met (or approximated) such criteria.  To warrant a 20 percent rating, the evidence would have to show that leg flexion was limited to 30 degrees or leg extension was limited at 15 degrees or flexion was limited to 45 degrees and extension was limited at 10 degrees.  Such limitations were not shown prior to October 9, 2009.  Instead, on March 2008 VA examination right knee range of motion testing showed flexion to 140 degrees and extension to 0 degrees, and a September 2008 VA treatment record showed that right knee range of motion was within normal limits.  Therefore, as the criteria for the 10 percent rating assigned for the right knee disability prior to October 9, 2009 encompass the greatest degree of severity of right knee disability shown at any time during that period, the Board finds that a rating in excess of 10 percent for the right knee prior to October 9, 2009, is not warranted. 

The 10 percent rating for the right knee disability prior to October 9, 2009, was under Codes 5010-5260 (for traumatic arthritis by analogy to Code 5260) for limitation of flexion which was then limited to a degree less than compensable.  Code 5010 provides for rating under Code 5003, which provides that compensable ratings are to be assigned directly under that Code when there is X-ray confirmed arthritis with limitation of motion of lesser degree than compensable under the limitation of motion Code.  A further provision stipulates that ratings under Code 5003 (and therefore 5010) may not be combined with ratings under limitation of motion Codes.  A November 17, 2008 VA treatment record notes that range of motion studies found decreased extension of the right knee, estimated to be at 10 degrees (which would warrant a 10 percent rating).  However, right knee flexion was not found to be limited to a compensable degree during this time period.  In light of the prohibition on combinations of ratings under Code 5010 with ratings under Codes 5260 or 5261, separate ratings were not then warranted. 

As this decision restores the separate 10 percent rating for right knee extension and  (20 percent combined) from May 1, 2015, the next period for consideration is that from October 9, 2009, to the present, throughout.  The evidence of record does not show any period from October 9, 2009, when symptoms of the disability met (or approximated) the criteria for a rating in excess of 20 percent.  At no time since October 9, 2009, is right knee flexion shown to have been limited to less than 45 degrees or extension limited at more than 10 degrees.  As was noted above, instability, subluxation, or dislocated or symptomatic post-removal semilunar cartilage is not shown.  Accordingly, a combined rating in excess of 20 percent for the right knee is not warranted at any time since October 9, 2009. 

Left knee rating

As a 10 percent rating has been assigned for the Veteran's left knee disability throughout prior to October 9, 2009, the focus for that period is on the criteria for a 20 percent rating for the disability.  The evidence of record does not show any period prior to that date when symptoms of the disability met (or approximated) such criteria.  At no time prior to October 9, 2009, was flexion limited to 30 degrees or extension limited at 15 degrees or flexion limited to 45 degrees and extension limited at 10 degrees.  Instead, on March 2008 VA examination left knee range of motion testing found flexion to 140 degrees and extension to 0 degrees, and a September 2008 VA treatment record notes that left knee range of motion was within normal limits.  A November 2008 VA treatment record notes full left knee extension.  Accordingly, the Board finds that a rating in excess of 10 percent for the left knee prior to October 9, 2009, is not warranted. 

As this decision restores the separate 30 percent rating for left knee extension and (40 percent combined) from May 1, 2015, the next period for consideration extends from October 9, 2009 to the present.  The evidence of record does not show that at any time during that period, symptoms of the disability met (or approximated) the criteria for a combined 40 percent rating.  At no time was flexion found to be limited to less than 45 degrees or extension shown to be limited at more than 20 degrees.  As noted above, instability, subluxation, dislocated semi-lunar cartilage or symptomatic post-removal semi-lunar cartilage are not shown.  

Accordingly, separate ratings under diagnostic Codes for such symptoms are not for consideration.  Accordingly, a combined rating for the left knee disability in excess of 40 percent is not warranted for any period of time from October 9, 2009. 

TDIU

When evidence or information requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added).  A claim for TDIU is a claim for increase. 

At the November 2014 videoconference hearing, the Veteran testified that he was unemployed and that his knee disabilities kept him from being gainfully employed, raising a claim for TDIU in the context of the increased rating claims for the Veteran's knees. 

The Board's January 2015 remand noted that additional development was necessary to determine whether his service-connected disabilities precluded other forms of substantially gainful employment (i.e., sedentary and light labor).  The Board noted that VA Form 21-8940 (TDIU application) is part of the TDIU application process, and the remand instructed that the Veteran be asked to provide completed VA Form 21-8940.  In April 2015, the AOJ sent the Veteran a letter asking him to complete the requested form.  He did not respond, and more than a year has passed.  [The only additional submissions since the April 2015 request letter are written argument by his representative and the Veteran's February 2018 statement (which simply reiterates his theory of entitlement)].

The critical facts at this stage are clear: the Veteran has not provided the completed form necessary for VA to adjudicate a TDIU claim.  The duty to assist is not a one-way street, and a Veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain his employability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances is clear and unambiguous: it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Hence, the Board has no recourse but to conclude that the Veteran has abandoned the TDIU claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking TDIU is abandoned, there is no allegation of error in fact or law for appellate consideration in the matters; accordingly, the appeal in the matter must be dismissed.  38 U.S.C. § 7105(d)(5)


ORDER

Restoration of a 10 percent rating for right knee limitation of extension from the date of reduction is granted.

Restoration of a 30 percent rating for left knee limitation of extension from the date of reduction is granted.

Ratings for the Veteran's right knee disability in excess of 10 percent prior to October 9, 2009, and a combined 20 percent from that date are denied.

Ratings for the Veteran's left knee disability in excess of 10 percent prior to October 9, 2009, and a combined 40 percent rating from that date are denied.

The appeal seeking a TDIU rating is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


